Title: Memorandum for Alexander J. Dallas, [ca. November 1814]
From: Madison, James
To: 


        
          [ca. November 1814]
        
        Sketch put into the hands of Mr. Dallas as outline for the Exposition of the causes & character of the war.
        The rupture at Ghent, with the haughty demands of the Enemy producing it, invite an explanation to the impartial world of the causes & character of the war.
        This the more necessary as no pains have been spared by the B. Govt. to propagate deceptive views of it. They have represented the war as,
        1. Unprovoked on their part,
        2. made ungenerously at a moment when the B. nation was fighting for its own existence, & the in independence of the Civilized world,
        3. begun & conducted in secret connection & evident subserviency to the views of the person who lately swayed the scepter of France.
        4. as a war of ambition, aiming at conquest, under the pretext of defending rights.
        Quere—5. as waged in a manner unwarranted by Civilized usages.
        These misrepresentations diffused not only in various irresponsible modes but in official documents, particularly in the Decln. of the Pce. Regt. of Jany. 1813.
        The best refutation of them, a simple exhibition of facts which cannot be contested; with an appeal to principles acknowledged among the most enlightened nations.
        That the war was not unprovoked—see its causes in the Declaration of war, particularly impressmt. & orders in Council blockading agst. Amn. flag all countries not admitting the British flag: & in this blockade was

included Russia, which was neutral & had not even excluded the B. flag from her ports.
        Impressment from Amn. vessels wrong on every principle—not being a belligt. right, which is limited to contraband &c; but a municipal pretension, extendable to every object of municipal law, to property & to persons in neutral vessels on the high seas, and during peace as well as war. The B. Declaration betrays the fallacy of the pretension, by covering an unlawful object under a search for a lawful one.
        The B. pretension limited at first to deserting seamen (Liston’s Correspondence) extended next to all seamen—then to all B. subjects (as Irish Emigrants seized even in Harbor of N.Y.) and in practice to all mariners not Citizens of the U.S.
        The pretension uniformly contested by the U.S. under every administration and the tendency of the practice with its abuses, represented as menacing the peace of the 2 nations.
        The U.S. always willing to concur in equitable & reciprocal arrangements for excluding B. seamen from their vessels. G.B. never favored that course, either unwilling to lose the service of the Amn. seamen, or wishing to make our navigation a nursery for her seamen in peace to be ready for her own use in war.
        Had the U.S. by employing B. seamen committed a wrong, entitled to redress. This ought to have been asked & refused before a resort to self redress by force, which is war. This course never taken by G.B: and the self redress put into hands most likely to abuse the trust.
        When war was declared, such had been the abuse that not less than six thousand Amn. Citizens were on board B. ships by force, fighting agst. nations towards wch. the U.S. were under the obligations of neutrality and no prospect existed of a disposition in the B. Govt. to relinquish or adjust the business.
        The orders in Council were of the following tenor
        As blockades they violated every legal principle & definition, even as admitted by G.B. As a retaliation on the Decrees of France, they were unjustifiable because 1. These decrees were preceded by & alledged to be founded on illegal orders of Blockade of G.B. 2. The F. decrees were till notified to be repealed resisted like the B. orders, by the U.S. It is a fact too that the B. orders of Jany. 1807. were put in force, before the sentiments or intentions of the U.S. could possibly be known to the B. Govt. 3. Retaliation to be just ought not only to fall where there is a responsibility, but to be proportioned to the injury. 4 The B. Govt. admitted & exulted that there was no injury from the F. Decrees, the F. marine being itself blockaded in its own ports.
        Notwithstanding this view of the O. in C. and altho’ the Govt. of the U.S. had superadded to remonstrate agst. them, a pledge that in case of

their repeal and a continuance of the F. Decs. the latter wd. be resisted even to the extent of war, the orders were persisted in till a thousand of our vessels had been captured under them; nor was this inexorable hostility, met by a resort to reprisals, untill a formal communication was recd. from the B. Govt. through its representative that the Ords. wd. not be repealed, but on conditions impossible &c. This communication was made at a time, when the war in Europe had the prospect of long duration, and to give it the greater solemnity & effect, the origl. dispa[t]ch of Ld. Castlereah, was, in extenso, put into the hands of the Amn. Secy. of State for the perusal of the P. as well as of himself.
        Under these circumstances no choice remain’d to the U.S. but a surrender of their rights as an Independent nation, & their interests as a Commercial one, or a determination to maintain both, by open & honorable war.
        This puts to silence the 2d charge that a moment was chosen by the U.S. for their declaration of war, when G.B. was struggling for her own existence, agst. a power threatening to overwhelm the Independence of all Europe. As the war was forced by the persevering aggressions of G.B. the moment of it was forced by that at wch. G.B. chose to render a further delay disgraceful.
        Is it true that the existence of G.B. was in danger? The U.S. never believed it, and events have justified the belief. It was always their opinion, that they had more to dread from her maritime power, than she had to dread from the territorial power of her Enemy, and the present state of the world more than verifies that opinion.
        Admit that the U.S. had chosen a moment, when their claims were enforced by the danger of refusing them, where wd. be the want of generosity? The object of the U.S. was not to endanger her existence; but to obtain what she could yield without danger and could not refuse without injustice.
        That in the case of the O. in C. she could repeal them with safety and even with advantage, is certain, because she did in fact repeal them notwithstanding her declared purpose not to do it. The French repeal does not explain the change; for that was restricted to the operation of the Decs. agst. U.S. The B. Declaration required a repeal as to all nations.
        Had the repeal of the O. in C. been made & known to the U.S. before their resort to arms; the repeal would have arrested it. And that cause of war being removed, the other essential cause, impressment, would have been the subject of renewed negociation, under the auspicious influence of reconciliation as to the O in C. After the declaration of war making impressment one of its causes, peace cd. only be the result of treaty &ce.
        The interest of the allies of G.B. in a peace between her & the U.S. was an additional motive to removal of the obstacle to its continuance. The disadvantage accruing to them from the war, they could only charge to

the B.G’s unreasonableness in forcing & protracting it, & not to the U.S. who commenced it wth. reluctance, & have been always ready to put an end to it. The U.S. never required from G.B any sacrifices of right of interest or of honor. A submission to the practice of G.B. would have involved a sacrifice of all on the part of the U.S.
        The 3d. charge is that the Amn. Govt. moved in concert with the late Govt. of F. from partiality to its chief, and a hatred to G.B.
        All the world must be sensible that neither in the general policy of that chief, nor in his particular conduct towards the US, any foundation cd. exist for an improper sympathy.
        It is equally obvious that nothing short of the course of aggression by G.B. on the U.S. could controul the tendencies to peace & amity with her.
        It has been the constant study & pride of the U.S. when a neutral power to fulfill honorably its neutral duties.
        They made this a sacred principle at the Commencemt. of the late war which lasted so long & spread so wide in Europe (see Genl. Washingtons Procln.) and they adhered, thro’ every vicisitude, to the same principle, till compelled to become a Belligerent party; or if there has been a deviation, it was certainly not G.B. that cd. complain of it as agst. her.
        Amid the wrongs experienced from both F. & G.B. every experiment to terminate them, by appeals to their commercial interests have been addressed to both.
        Each was told that justice from either would confine the appeal to the other.
        Each was given to understand that abstinence from its aggressions would be followed by war agst. the other.
        If in finally resorting to war it was directed agst. G.B. alone, a satisfactory explanation is found in the extravagance of waging war agst. both, in the priority as well as superiority of injury from that power, in its adherence to its hostile Edicts, notwithstanding the revocation of those of its adversary; and in the alternative finally forced on the U.S. of war or disgrace.
        Not content with charges of partiality to France or to its obnoxious Ruler, the B. Cabinet has moreover propagated the idea of some clandestine connection with, or some subserviency of the U.S. to the ambitious views of that Individual.
        The Character of the American Govt. needs no vindication agst. such an imputation.
        Its transactions with the F. Govt. being before the world, the world will do it justice: and its Enemies may be challenged to cite from any source either proof or probability that it has in any respect gone farther in its proceedings with France than the laws of honor permitted, and a just policy prescribed.
        
        The Amn. Govt. it is true, faithful to the principle which acknowledges Govts. that are such de facto, never contested the validity of those successively established in France, nor forebore transactions with either of them having in view the just interests of the U.S. In this they followed the example of all Europe.
        But it is equally certain that it never pursued these interests by unworthy condescensions of any sort; that it never formed any political connection whatever with either of those Govts.; that it made it known after war was declared that it wd. enter into no such connection (see communicatn to Russia by Mr. Adams) and that it uniformly avowed to the F. Govt. that it would enter into no treaty even of mere commerce, untill the gross injustice committed by its internal seizures (Rambouillet) shd. be redressed.
        It will remain with the Govt which has stooped to these unjust & illiberal imputations, to speak of its own negociations & transactions with the Govt. in question; of the treaties which it made & was ready to have made, of the marks of popular adulation & even servility (Andreossi’s carriage drawn by populace) in its Metropolis; not restrained if not otherwise sanctioned; and of the interchange of commercial benefits, so little compatible with a state of war, and interdicted at the very time, to other powers in amity with itself.
        Of all the Govts. which have had necessary relations with the late Govt. of France, it has happened that the Govt. of the U.S. has least exhibited marks of condescention & concession towards it: doubtless as to some of those Govts. at least, because they were under circumstances sufficiently justifying the difference.
        The reluctance with which the U.S. entered into the war provoked as it was, & unavoidable as it had become, was manifested by the steps taken to arrest its progress, & hasten a restoration of peace.
        A few days only elapsed, before a readiness for an armistice was made known (see letter to Russel by Foster). Successive attempts were rejected (see Russels & Beasley’s letters).
        Explain the offers from Halifax—Warren—& from Canada thro’ Dearborn (see the correspondences in Dept. of State.)
        Review Russian mediation—British invitations to Gottenbg & Ghent—uncandid—indecorous—& artificial delays—and finally the negociations & rupture at the latter.
        The conditions there insisted on, with the haughty notice of still more degrading, and the proceedings at Passamaquody & Penobscot, sufficient proofs that conquest was her object rather than that of the U.S.
        The mere invasion of Canada, no proof of ambition or of a spirit of Conquest—explained by the ordinary policy of war—and by the peculiar policy of a war of defence agst. the savage allies of G.B.
        
        It is a fact that the territory of the United States was invaded by the B. forces, before it was known that the Amn. had passed into Canada, or intended it, the amount of Hulls force being not more than a precautionary one. Machilimackinac was taken on theday ofHull crossed the Streight at Detroit on the—and the distance between the two pointsmiles.
        Quere—The allegation of an uncivilized mode of warfare, was least of all to have been expected from that quarter.
        It is difficult to account for it, but from the policy of aiming a first blow in a case, where it fells [sic] its own vulnerability.
        A rapid sketch of B. outrages—
        Making use of Indian cruelties generally—at River Raisin (see Winchesters Report & paper intercepted from Proctor)—in a case stated in Harrison’s letter to Drummond—&c.
        The example of the U.S. a contrast: endeavors to Civilize the Indians—uniform dissuasions from taking part in the war (see Executive talks, particularly one to a number of Tribes at Washington just after war was declared.) A departure from this policy forced on the U.S.
        Conduct at Hampton—not denied but punishment of offenders evaded (see Genl. Taylors correspondence with Beckwith).
        Plundering & burning at Havre de grace—French-Town—& Frederick town—Buffalo & adjacent settlemts—on navigable waters in Maryland & Virga—Carrying off negroes (arming them as soldiers—and the evidence of sales of them in the W. Indies.)—Washington & Alexanda.
        These outrages, it may be hoped, not the effect of orders from the Govt.: but they have not been disavowed—and what to be thought of—Cochrane’s Procln. inviting Negroes—Letter to Secy of State threatening fire &c. agst. all assailable districts—the addresses &c of Spencer & Nichols to the Pirates notorious for indiscriminate robberies, & for murders.
        The attempts to throw the origin of these enormities on the U.S. repelled by the facts, that every irregularity on their part was subsequent to the B. examples—that they have been but very few—in no instance authorized—in several punished as in the case of&; and readily disavowed. In the case of Newark most noted—the officer alledged military reasons—but the Burning was at once formally disavowed by the Govt. (see letter of Genl. A to Wilkinson, & his to Prevost); notwithstanding which Buffalo &c was put in flames.
        The unfriendly policy of G.B. long pursued towards the U.S. is but too resolvable into causes & motives interesting to all commercial States.
        Recollecting, not with the magnanimity becoming a great & enlightened nation, but with the chagrin of disappointed ambition, the attempt to impose a yoke on this Country, which terminated in its compleat Independence, this event was soon followed by indications of a wish to check

the growth of its commerce & navigation as well of an ill will to its manufacturing essays.
        Whilst general peace prevailed, there was little room for giving effect to these jealousies; because her means could not extend beyond her municipal regulations. As far as these permitted she availed herself of them. But no sooner did the late & long wars commence, than maritime power & perversions of maritime law were employed to cramp & finally to crush the commerce of the U.S. with the rest of the world, in violation of the rights of both, & to draw into her own ships & ports the commerce of all.
        Trace this summarily thro’ her orders in Council, from that of Jany. 1793. down to the late orders of 1807.
        The object of these unlawful measures cd. not be to distress her Enemy because 1. (as in the case of Russia, from whose ports the B. flag was not excluded) she struck at our Commerce with neutral as well as hostile countries. 2. She traded herself wth. her Enemy at the very time & in the very articles, forbidden to the U.S. and indeed strange as it wd. seem to her own allies in Europe.
        The real object of them was to destroy the trade between the U.S. & the continent of Europe, and between the former & the American Colonies of the latter: or rather to make the English navigation & markets the medium thro’ which alone the different parts of the world should exchange their superfluities & supply their wants.
        With this object in our eye it is impossible not to see a continued pursuit of it in the Proclamation blockade now operating agst. the trade between the U.S. & all other commercial nations.
        A like explanation is applicable in part at least to the rupture of the negociation at Ghent. The state of the world having taken away the original ground of the contest, and the moderation of the U.S. leaving no pretext for declining a peace, new & inadmissible grounds are brought forward, which by prolonging the war, will prolong the means and the hopes of strangling the maritime power of the U.S. in its cradle, and cutting off their commerce with other nations havg. an interest in it.
        The U.S. notwithstanding the unfriendly dispositions and illiberal policy of G.B. towards them, have never indulged sentiments incompatible with a reciprocity of good will, and a system of intercourse favorable to both parties. They wish to see the B. nation, great prosperous & happy, safe in its maritime rights, and powerful in the resources for maintaining them. But they wish to see her Councils guided by justice & respect for the equal rights of other nations; and her maritime power not extending beyond the controul, of that of all the world united: because so transcendent a power in a single hand, is more likely to be abused, than a greater power in many hands is to be combined for purposes of oppression & usurpation. A certain balance in this respect is as necessary on the Ocean

as on the land; and the controul is as salutary to the Individual nation itself as to all others.
      